                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                               FOR THE DISTRICT OF NEVADA

                                                                   12                                                 -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 MARESHA W. TAMENE,                                   Case No. 2:19-cv-00899-GMN-BNW
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14              Plaintiff,
                                                                                                                              STIPULATION AND ORDER OF
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        v.                                                   DISMISSAL WITH PREJUDICE AS
                                                                   16                                                       TO DEFENDANT TRANS UNION LLC
                                                                      ARVEST CENTRAL MORTGAGE CO.,
                                                                   17 TOYOTA MOTOR CREDIT CORP.,

                                                                   18 EQUIFAX INFORMATION SERVICES,
                                                                      LLC, AND TRANS UNION LLC,
                                                                   19
                                                                               Defendants.
                                                                   20

                                                                   21          Plaintiff Maresha W. Tamene and Defendant Trans Union LLC file this Stipulation of
                                                                   22   Dismissal with Prejudice and in support thereof would respectfully show the court as follows:
                                                                   23   ///
                                                                   24   ///
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28
                                                                                                                       1                             KB/26253
                                                                    1
                                                                               There are no longer any issues in this matter between Maresha W. Tamene and Trans Union
                                                                    2
                                                                        LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims
                                                                    3
                                                                        and causes of action that were or could have been asserted against Trans Union LLC are hereby
                                                                    4
                                                                        dismissed with prejudice, with court costs to be paid by the party incurring same.
                                                                    5

                                                                    6   Dated this 10th day of October 2019.
                                                                    7
                                                                                                                               KNEPPER & CLARK LLC
                                                                    8   ALVERSON TAYLOR & SANDERS

                                                                    9   //S// Trevor R. Waite                                  //S// Matthew I. Knepper
                                                                        Kurt Bonds, Esq.                                       Matthew I. Knepper
                                                                   10   Nevada Bar No. 6228                                    Miles N. Clark
                                                                        Trevor Waite, Esq.
                                                                   11   Nevada Bar No. 13779                                   5510 So. Fort Apache Road, Suite 30
                                                                        6605 Grand Montecito Pkwy., Suite 200                  Las Vegas, NV 89148
                                                                   12   Las Vegas, Nevada 89149                                Telephone: (702) 856-7430
ALVERSON TAYLOR & SANDERS




                                                                        Telephone: (702) 384-7000                              Facsimile: (702) 447-8048
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                        Facsimile: (702) 385-700                               matthew.knepper@knepperclark.com
                               (702) 384-7000 FAX (702) 385-7000




                                                                        kbonds@alversontaylor.com
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                          miles.clark@knepperclark.com
                                                                        twaite@alversontaylor.com
                                                                                                                               David H. Krieger
                                           LAWYERS

                                           SUITE 200




                                                                   15   Counsel for Trans Union LLC
                                                                                                                               Haines & Krieger, LLC
                                                                   16                                                          8985 S. Eastern Avenue, Suite 350
                                                                                                                               Henderson, NV 89123
                                                                   17
                                                                                                                               Telephone: (702) 880-5554
                                                                   18                                                          Facsimile: (702) 383-5518
                                                                                                                               dkrieger@hainesandkrieger.com
                                                                   19
                                                                                                                               Counsel for Plaintiff
                                                                   20
                                                                        IT IS SO ORDERED.
                                                                   21

                                                                   22

                                                                   23
                                                                        GLORIA M. NAVARRO, DISTRICT JUDGE
                                                                   24   UNITED STATES DISTRICT COURT
                                                                   25               18 day of October, 2019.
                                                                        DATED this _____
                                                                   26

                                                                   27

                                                                   28
                                                                                                                        2                              KB/26253
